                                                                               Eastern District of Kentucky
                                                                                     F BLED
                           UNITED ST ATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY                              JUL 15 2019
                                 CENTRAL DIVISION
                                   at LEXINGTON                                         Al ASHLAND
                                                                                     ROBERT R. CARR
                                                                                 CLERK U.S. DISTRICT COURT
Civil Action No. 18-226


DENISE E. JOHNSON,                                                          PLAINTIFF,


v.                        MEMORANDUM OPINION AND ORDER


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,                                      DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiffs application for disability insurance benefits.

The Court having reviewed the record in this case and the dispositive motions filed by the

parties, finds that the decision of the Administrative Law Judge is supported by substantial

evidence and should be affirmed.

             I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed her current application for disability insurance benefits on May 15, 2015,

alleging disability beginning on October 1, 2014, due to longstanding, diffuse arthritis and

degenerative disc/joint disease. This application was denied initially and on reconsideration.

Thereafter, upon request by Plaintiff, an administrative hearing was conducted by Administrative

Law Judge Greg Holsclaw (hereinafter "ALJ"), wherein Plaintiff, accompanied by counsel,

testified. At the hearing, William Harpool, a vocational expert (hereinafter "VE"), also testified.

       At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:
       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. § 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant's impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was born in

1963 and was 51 years old at the time she alleges she became disabled. She has a high school

education. Her past relevant work experience consists of work as a construction worker.

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability.

       The ALJ then determined, at Step 2, that Plaintiff suffers from osteoarthritis /

degeneration of the cervical and lumbar spine, as well as the knees; dyslipidemia; hypertension

and chronic obstructive pulmonary disease, which he found to be "severe" within the meaning of

the Regulations.

       At Step 3, the ALJ found that Plaintiffs impairments did not meet or medically equal any

of the listed impairments.

       The ALJ further found that Plaintiff could not return to her past relevant work but

                                                   2
determined that she has the residual functional capacity ("RFC") to perform a reduced range of

light work with no standing/walking for more than 30 minutes at a time and no sitting for more

than 45 minutes at a time, and additional restrictions on stooping, kneeling, crouching, crawling,

climbing, reaching, and exposure to environmental elements and hazards (Tr. 42).

        The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, as identified by the VE.

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiffs request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner's decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

The essential issue on appeal to this Court is whether the ALJ's decision is supported by

substantial evidence. "Substantial evidence" is defined as "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6 th Cir. 1984).   If the Commissioner's decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524,535 (6 th Cir. 1981), cert. denied, 461 U.S. 957 (1983). "The court may

not try the case de nova nor resolve conflicts in evidence, nor decide questions of credibility."

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 th Cir. 1988).


                                                  3
Finally, this Court must defer to the Commissioner's decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALT." Key v. Callahan, 109 F.3d 270,273 (6th

Cir.1997).

       On appeal, Plaintiff argues that the ALJ did not properly evaluate her credibility.

Specially, she maintains that the ALJ did not consider her symptoms in accordance with SSR 16-

3.

       Upon review of an ALJ's decision, this Court is to accord the ALJ's determinations of

credibility great weight and deference as the ALJ has the opportunity of observing a witness'

demeanor while testifying.   Walters v. Commissioner ofSocial Security, 127 F.3d 525, 528 (6 th

Cir. 1997).

       Plaintiff concedes that the ALJ's credibility findings are to be accorded great weight but

argues that he is not permitted to simply recite the factors from SSR 16-3. She cites this section

of SSR 16-3 in support:

               It is also not enough for our adjudicators simply to recite the
               factors described in the regulations for evaluating symptoms. The
               determination or decision must contain specific reasons for the
               weight given to the individual's symptoms, be consistent with and
               supported by the evidence, and be clearly articulated so the
               individual and any subsequent reviewer can assess how the
               adjudicator evaluated the individual's symptoms.


SSR 16-3.

       Yet, the ALJ' s decision cited several examples of Plaintiffs complaints not matching the

medical evidence. For example, he discussed the normal clinical findings, normal imaging

studies and the lack of a prescription for an ambulatory device. The ALJ referred to the most

                                                 4
recent medical evidence in the record, a treatment note from December 2016, in which Plaintiff

was described as neurovascularly intact and having only mild degeneration that did not require

surgery (Tr. 484).

          The ALJ also discussed only medical opinion in the record, rendered by state agency

medical consultant, Jack Reed, M.D., who opined that Plaintiff was capable oflight work with

no restrictions pertaining to sitting or walking. (Tr. 129). Notably, the ALJ added restrictions

beyond those suggested by Dr. Reed in the RFC. Indeed, the ALJ's restrictions for walking and

standing appear to be consistent with Plaintiffs own statements regarding her ability.

          Contrary to Plaintiffs assertion, the ALJ did not simply recite the factors described in the

regulations for evaluating symptoms. He compared Plaintiffs statements to the medical evidence

and, citing specific medical records and he explained why he did not find it to be entirely

consistent with her testimony. Subjective claims of disabling impairment must be supported by

objective medical evidence. Duncan v. Secretary of Health and Human Services, 801 F.2d 84 7,

852-853 (6 th Cir. 1986). In this case, Plaintiffs subjective complaints do not pass Duncan

muster.

           To the extent that Plaintiff suggests a different interpretation of the evidence, the task of

this Court is not to reweigh the evidence, but, rather, to determine if there is present here "such

relevant evidence as a reasonable mind would accept as adequate to support a conclusion."

Richardson v. Perales, 402 U.S. 389,401, 91 S.Ct. 1420, 1427, 28 L.Ed.2d 842 (1971). The

ALJ's decision satisfies this standard.

                                         III.   CONCLUSION

          The Court finds that the ALJ's decision is supported by substantial evidence on the


                                                    5
record.      Accordingly, it is HEREBY ORDERED that the Plaintiffs Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.



          This   I f\~yof _       _lA-_Ltf
                                       _ _,2019.


                                                               Signed By:
                                                               Henry R. WIihoit. Jr.
                                                               United States District Judge




                                                 6
